         Case 1:19-cv-10101-MLW Document 44 Filed 01/31/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                         Plaintiffs,
                                                        Civil Action No.: 19-cv-10101
              v.

 DAVID WILLIAM SMITH,

                         Defendant.


                          PLAINTIFFS’ OPPOSITION TO
                   DEFENDANT’S MOTION TO STAY PROCEEDINGS

        Plaintiffs Optum, Inc. and Optum Services, Inc. (together, “Optum”) hereby submit this

Opposition to Defendant’s Motion to Stay Proceedings.

A.      The Court Has Not Entered Any Appealable Orders

        At the outset, Section 16 of the FAA regarding an immediate right to appeal is not

applicable to the circumstances currently before this Court. Defendant’s motion seeks a stay so

that he can appeal a purported denial of either his motion to compel arbitration or a motion to

stay. However, the Court has not denied Defendant’s motion to compel arbitration, as it noted

on the record January 30, 2019; indeed, to the contrary, the Court expressly stated that it was not

yet ruling and was likely to grant the motion to compel. Further, Defendant made no prior

motion to stay, and accordingly, there has been no denial of any such motion either.

Accordingly, there are no issues ripe for appeal.

        In short, Defendant’s continued machinations to prevent the Court from considering and

ruling on Optum’s request for injunctive relief are premature and ineffective. See Fed. R. App.

P. 4(a)(2).
         Case 1:19-cv-10101-MLW Document 44 Filed 01/31/19 Page 2 of 5



B.     This Court Should Preserve the Status Quo Pending Any Appeal

       Even if the Court had entered an appealable order, the First Circuit has explained the

general circumstances in which a district court may retain jurisdiction even while an appeal is

pending, which include “orders relating to procedures in aid of appeal.” United States v. Brooks,

145 F.3d 446, 456 (1st Cir. 1998). Consistent therewith, Federal Rule of Civil Procedure 62(c)

provides, “While an appeal is pending from an interlocutory order or final judgment that grants,

dissolves, or denies an injunction, the court may suspend, modify, restore, or grant an injunction

on terms for bond or other terms that secure the opposing party’s rights.” Here, though cast as an

appeal of either a (future) order on Defendant’s motion to compel arbitration or an appeal of a

(future) ruling on a previously-unfiled motion to stay, Defendant’s motion effectively

anticipatorily appeals the Court’s forthcoming ruling on the TRO. However, unless the Court

considers Optum’s motion for a temporary restraining order, Optum may forever and

irretrievably lose its trade secrets and the competitive advantage they provide. Accordingly, the

Court should exercise its inherent authority to grant relief preserving the status quo ante in order

to protect the rights of the party opposing a pending appeal – here, Optum. See Kosilek v.

Spencer, No. CA 00-12455-MLW, 2012 WL 5240014, at *2 (D. Mass. Oct. 24, 2012) (Wolf, J.)

(issuing an injunction pending resolution of an appeal).

C.     A Stay is Not Warranted as a Matter of Right

       A stay of proceedings pending the resolution of an appeal is not warranted as a matter of

right. Bos. Taxi Owners Ass'n, Inc. v. City of Bos., 187 F. Supp. 3d 339, 341 (D. Mass. 2016)

(citation omitted). This is because, as observed by the Supreme Court, “[a] stay is an intrusion

into the ordinary processes of administration and judicial review, and accordingly is not a matter

of right, even if irreparable injury might otherwise result.” Nken v. Holder, 556 U.S. 418, 427

(2009) (internal quotations and citation omitted). “Because a stay is discretionary and not a



                                                 2
         Case 1:19-cv-10101-MLW Document 44 Filed 01/31/19 Page 3 of 5



matter of right, the applicant bears the heavy burden of showing that the circumstances warrant

an exercise of that discretion.” Id. at 433-34 (internal quotation and citations omitted).

Defendant here falls well short of meeting this burden under the factors outlined in Hilton v.

Braunskill: (1) likelihood of success on the merits; (2) irreparable harm; (3) absence of

substantial injury to other parties; and (4) public interest. 81 U.S. 770, 776, (1987).

       1.      Defendant has failed to show that he will be successful on the merits of his
               appeal.

       While the threshold is lower for success on the merits on a motion to stay, Defendant

fails to “present a substantial case on the merits” or a “serious legal question.” Canterbury

Liquors & Pantry v. Sullivan, 999 F. Supp. 144, 149 (D. Mass. 1998) (citing Ruiz v. Estelle, 650

F.2d 555, 565 (5th Cir. 1981)). As the Court has indicated, Defendant’s contention that the

Employment Arbitration Policy (the “Policy”) delegates all issues to the arbitrator, including the

issue of injunctive relief despite the Policy’s express provision to the contrary, is misplaced.

Optum is entitled – as it has done – to seek temporary injunctive relief in this Court, as the

mandate to arbitrate does not attach until after the Court has ruled on their motion, nor does it

strip the Court of its inherent powers to issue temporary injunctive relief to preserve and ensure

the meaningfulness of the arbitration process. (See also Optum’s Response to Defendant’s

Motion to Compel Arbitration, Dkt. No. 35.)

       2.      Defendant will not suffer irreparable injury absent a stay of the Court’s
               issuance of the temporary restraining order pending his appeal.

       The Court’s denial of Defendant’s Motion to Stay Proceedings will simply require

Defendant to honor the agreements he willingly entered into and for which he was substantially

compensated. Further, Defendant will not suffer harm if the existing proceedings, which are

already public, are completed. Indeed, certain of Defendant’s attorneys, who also represent

ABC, only sought to preclude the public from yesterday’s proceedings when Defendant was




                                                  3
            Case 1:19-cv-10101-MLW Document 44 Filed 01/31/19 Page 4 of 5



describing his work at ABC, not when Optum was describing Defendant’s misappropriation of

Optum’s confidential information and trade secrets or when Defendant testified about details of

his personal life, including his finances. Accordingly, Defendant’s purported concern about

confidentiality rings hollow. His various machinations – including the drawn-out motion

practice and filing an appeal that potentially raises a question of first impression in the First

Circuit – belie any contention to the contrary.

           3.     Optum will suffer irreparable harm if the proceedings are stayed.

           Optum will suffer irreparable harm if the Court stays the proceedings and does not

consider its motion for a Temporary Restraining Order. Not only did Defendant agree as much

in the Agreements, but his employment with ABC places Optum’s confidential and trade secret

information in grave, immediate risk of disclosure.

           4.     Public interest weighs in favor of denying Defendant’s motion to stay.

           While this Court is required to consider the impact on the public interest, there is no

detrimental impact – and indeed there are positive public implications – for expediting the

resolution of issues concerning Defendant’s breach of contract and misappropriation of trade

secrets.

D.         Conclusion

           For the reasons set forth above, Optum respectfully request that this Court deny Defendant’s

Motion to Stay Proceedings.




                                                     4
         Case 1:19-cv-10101-MLW Document 44 Filed 01/31/19 Page 5 of 5



                                                Respectfully submitted,

                                                OPTUM, INC. and
                                                OPTUM SERVICES, INC.,

                                                By their attorneys,

                                                /s/ Russell Beck
                                                Russell Beck, BBO No. 561031
                                                Stephen D. Riden, BBO No. 644451
                                                Hannah Joseph, BBO No. 688132
                                                Beck Reed Riden LLP
                                                155 Federal Street, Suite 1302
                                                Boston, Massachusetts 02110
                                                617.500.8660 Telephone
                                                617.500.8665 Facsimile
                                                rbeck@beckreed.com
                                                sriden@beckreed.com
                                                hjoseph@beckreed.com
 Dated: January 31, 2019




                               CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on January
31, 2019 and will be served electronically to the registered participants as identified on the
Notice of Electronic Filing through the Court’s transmission facilities, and that non-registered
participants have been served this day by mail.
                                                  /s/ Russell Beck




                                               5
